Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2003

Martini v. Hendricks
Precedential or Non-Precedential: Precedential

Docket No. 02-9005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Martini v. Hendricks" (2003). 2003 Decisions. Paper 87.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/87


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                PRECEDENTIAL

                                       Filed November 5, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                         No. 02-9005


                    JOHN MARTINI, SR.,
                                      Appellant
                               v.
  ROY L. HENDRICKS, Administrator, New Jersey State
Prison; PETER C. HARVEY, Acting Attorney General, State
                    of New Jersey

  Present: ROTH, BECKER and COWEN, Circuit Judges

            (Opinion Filed October 22, 2003)


                 ORDER AMENDING OPINION

  The opinion in this case is hereby amended to include
the attached transcript as an appendix to the opinion (see
page 6, line 13 of the slip opinion).
                                    BY THE COURT:
                                    /s/Edward R. Becker
                                    Circuit Judge
DATED: November 5, 2003

A True Copy:
        Teste:

                    Clerk of the United States Court of Appeals
                                for the Third Circuit
                                PRECEDENTIAL

                                       Filed November 5, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                         No. 02-9005


                    JOHN MARTINI, SR.,
                                      Appellant
                               v.
  ROY L. HENDRICKS, Administrator, New Jersey State
Prison; PETER C. HARVEY, Acting Attorney General, State
                    of New Jersey

  Present: ROTH, BECKER and COWEN, Circuit Judges

            (Opinion Filed October 22, 2003)


                 ORDER AMENDING OPINION

  The opinion in this case is hereby amended to include
the attached transcript as an appendix to the opinion (see
page 6, line 13 of the slip opinion).
                                    BY THE COURT:
                                    /s/Edward R. Becker
                                    Circuit Judge
DATED: November 5, 2003

A True Copy:
        Teste:

                    Clerk of the United States Court of Appeals
                                for the Third Circuit